          Case 1:19-cr-00676-PGG Document 43 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             -against-
                                                                  ORDER
ALEXEI SAAB,
                                                             19 Cr. 676 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               As discussed during yesterday’s telephone conference, the parties are directed to

file a joint status letter by July 15, 2020, advising the Court as to the status of discovery. The

letter should include a proposed trial date and a briefing schedule for any additional pretrial

motions. The Government shall file its anticipated motion under Section 4 of the Classified

Information Procedures Act by October 15, 2020.

Dated: New York, New York
       June 16, 2020
